—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint seeking to impose a constructive trust upon defendant’s residence. Defendant submitted proof in admissible form that she had not promised plaintiff that she would leave the residence to plaintiff in her will if plaintiff assisted in paying the expenses and repair costs of the residence. In response plaintiff failed to submit proof in evidentiary form sufficient to raise an issue of fact whether such a promise was *982made. (Appeal from Order of Supreme Court, Niagara County, Mintz, J.—Dismiss Complaint.) Present—Pine, J. P., Fallon, Wesley, Callahan and Davis, JJ.